DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Response to Amendment
	The Title objection has been withdrawn due to Applicant’s amendment.
	The claim rejections under 35 U.S.C. §§ 112(a) & 112(b) have been withdrawn due to Applicant’s amendments.
Applicant’s arguments with respect to the prior art rejections of claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
	Claims 1-9 are no longer interpreted as invoking 35 U.S.C. § 112(f) due to Applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USPTO) published revised guidance on the application of § 101.  2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 Revised Guidance”).  "All USPTO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1, 10, and 13 are respectively drawn to an apparatus, a method, and a medium, respectively, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One

	That is, apart from the “processors”, “display screen”, “computer-readable non-transitory recording medium”, and “computer”, independent claims 1, 10, and 13 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").



	Given their broadest reasonable interpretation, these limitations encompass mental steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  
	First, the limitation calling for “acquire, for an element related to an event detected as an anomalous event among events between a plurality of elements, an event that is related to the element and is different from the anomalous event, as a related event, wherein the related event is one of one or more events related to the anomalous event” can be done entirely mentally by merely thinking about an event identified as anomalous and those related to it by elements, or by writing them down on a piece of paper, and therefore recites an abstract idea.

	Third, the limitation calling for “wherein the related event in the generated relational graph of the anomalous event and the related event is displayed on a display screen in a mode different from a mode of the anomalous event” can be done entirely by writing them down on a piece of paper as a display screen, and therefore recites an abstract idea.  
Therefore, apart from the recited “processors”, “display screen”, “computer-readable non-transitory recording medium”, and “computer”, the recited limitations of independent claims 1, 10, and 13 fall squarely within the mental processes category of the USPTO’s guidelines and, therefore, recite an abstract idea.  See Guidance, 84 Fed. Reg. at 52.
Because these limitations encompass using mental steps to analyze information, the independent claims recite a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  

	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 1, 10, and 13 only recite “processors”, “display screen”, “computer-readable non-transitory recording medium”, and “computer” performing steps.  These are generic computer components which perform generic computer functions.  Notably, these elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 10, and 13 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)). 
	The dependent claims do not recite additional limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
The additional recited elements should be evaluated under Step 2B to determine whether they (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
	Turning to Step 2B of the 2019 Guidance framework, independent claim 1, 10, and 13’s additional recited elements, namely the “processors”, “display screen”, “computer-readable non-transitory recording medium”, and “computer” – considered individually and as an ordered combination – do not provide an inventive concept that amounts to significantly more than the abstract idea when reading the claims as a whole.  2019 Guidance, 84 Fed. Reg. at 56.  As noted above, the claimed invention merely uses generic computing components to implement the recited abstract idea.  These additional elements are generic computer components whose generic computer functionality is well-understood, routine, and conventional.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Tudumi: Information Visualization System for Monitoring and Auditing Computer Logs” by Takada & Koike (published in 2002, hereinafter “Takada”).

Regarding claim 1, Takada teaches 
An anomalous event confirmation assistance apparatus comprising: one or more processors configured to: 
acquire, for an element related to an event detected as an anomalous event among events between a plurality of elements, an event that is related to the element and is different from the anomalous event, as a related event, wherein the related event is one of one or more events related to the anomalous event [Takada, § 2, three kinds of activities monitored and audited using Tudumi]; and 
generate, based on the anomalous event, a relational graph that has the elements as a vertices and a relation between the elements as a side and represents each of the anomalous event [Takada, § 2.2 and Figures 3 & 4], and 
generate, based on the related event, a relational graph that has the elements as vertices and a relation between the elements as a side and represents each of the related event, by overlaying the generated relational graph of the anomalous event [Takada, § 2.2 and Figures 3 & 4], 
wherein the related event in the generated relational graph of the anomalous event and the related event is displayed on a display screen in a mode different from a mode of the anomalous event [Takada, § 2.2 and Figures 3 & 4; and § 2.3, texture images for different modes].

	Regarding claim 2, Takada teaches the anomalous event confirmation assistance apparatus according to claim 1, wherein the one or more processors are configured to accept an input of a display condition, wherein acquire, for an element Takada, § 2, interactive functions user interface for administrators to monitor and audit computer logs].  

Regarding claim 3, Takada teaches the anomalous event confirmation assistance apparatus according to claim 1, wherein the one or more processors are configured to accept an input of a display condition, wherein generate the relational graph representing the anomalous event that matches the display condition and the related event [Takada, § 2, interactive functions user interface for administrators to monitor and audit computer logs].  

Regarding claim 4, Takada teaches the anomalous event confirmation assistance apparatus according to claim 1, wherein the one or more processors are configured to acquire, for an element included between an element related to the anomalous event and a related element within a predetermined number of hops, an event related to the element as the related event [Takada, § 1, rules can be set by system administrators in auditing the logs].  

Regarding claim 5, Takada teaches the anomalous event confirmation assistance apparatus according to claim 1, wherein the one or more processors are configured to acquire, as the related event, every event related to at least one of a plurality of elements related to the anomalous event [Takada, § 3, Figure 12 and second example].

Regarding claim 6, Takada teaches the anomalous event confirmation assistance apparatus according to claim 1, wherein the one or more processors are configured to acquire, as the related event, a predetermined number of events chosen in an order in which the event occurrence time is new, or a predetermined number of events chosen in descending order of number of occurrences out of events that occur in a certain past time period, among events related to at least one of a plurality of elements related to the anomalous event [Takada, § 1, rules can be set by system administrators in auditing the logs; and § 2.2, visualizations during a time period].  

Regarding claim 7, Takada teaches the anomalous event confirmation assistance apparatus according to claim 1, wherein the acquisition unit acquires, for a related element related to an element of the anomalous event, an event related to the related element as the related event [Takada, § 2, interactive functions user interface for administrators to monitor and audit computer logs].  

Regarding claim 8, Takada teaches the anomalous event confirmation assistance apparatus according to claim 1, wherein the one or more processors are configured to detect unit which detects the anomalous event [Takada, § 2, interactive functions user interface for administrators to monitor and audit computer logs].

Regarding claim 9, Takada teaches the anomalous event confirmation assistance apparatus according to claim 1, wherein the one or more processors are Takada, § 2.2 and Figures 3 & 4].

Claims 10-12 recite methods corresponding to the elements of claims 1-3, respectively, and are rejected for the same reasons discussed above.

Claims 13-15 recite a computer-readable non-transitory recording medium corresponding to the elements of claims 1-3, respectively, and are rejected for the same reasons discussed above.

Response to Arguments
Applicant's arguments filed 10/13/2021 with respect to the rejection under § 101 have been fully considered but they are not persuasive.  The arguments made by Applicant but not addressed below have been rendered moot by the clarification of the rejection under § 101 in this Non-Final Office Action.

Applicant’s argument with respect to Example 39 of the PEG guidance mischaracterizes the example, which explicitly recites stages of training a neural network.  For the limited purpose of evaluating the spectrum of what a human can and cannot practically perform, training a neural network to perform facial detection is quite different from identifying events (in log data) and displaying the results of graphing them.

Applicant’s argument with respect to Example 40 of the PEG guidance omits the sentence before the one quoted on page 16 of the Remarks.  The beginning of that paragraph explains why the practical application analysis favors Example 40’s claim 1.  Such additional elements, individually or in combination, are not found in Applicant’s claim 1.

	Applicant’s argument with respect to Step 2B’s evidentiary burden under the Berkheimer memo is moot in view of the clarified § 101 rejection set forth above, as the only additional elements recited in the claims beyond an abstract idea are generic computer components whose generic computer functionality is well-understood, routine, and conventional.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/19/2021